Citation Nr: 1449873	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to June 1967.  The Veteran died in September 2010.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a 
November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is with the RO in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in September 2010 from septic shock and fungemia as a consequence of acute renal failure. 

2.  At the time of his death, the Veteran was service connected for diabetes mellitus, and associated complications.  

3.  The evidence supports a finding that the Veteran's acute renal failure was due to or the result of, or aggravated by, service connected diabetes mellitus. 

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002 & 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2014).

2. The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2014).

The evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity or aggravation of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, and to be beyond the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to service connection on this secondary basis, there must have been (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus or link between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran served on active duty from September 1965 to June 1967.  He died in September 2010.  According to his death certificate, the primary cause of death was septic shock and fungemia due to or as a consequence of acute renal failure.  At the time of the Veteran's death, service connection had been established for diabetes mellitus and associated peripheral neuropathy, peripheral vascular disease, transient ischemic attack, and cognitive disorder.  He was also in receipt of total disability rating based on individual unemployability due to service-connected disabilities  It is the appellant's primary contention that the Veteran's service-connected diabetes mellitus materially contributed to the acute renal failure, thereby causing his fatal septic shock and fungemia.

A VA examination from October 2005 notes that the Veteran had renal insufficiency which was at least as likely as not contributed to by diabetes.

An April 2012 VA physician opined that it was less likely than not that the service connected diabetes mellitus caused the acute kidney injury.  That physician further concluded that because there was a clear cause and effect relationship between septic shock with low blood pressure and acute kidney injury, there is no need to postulate to other causes.

The appellant submitted an opinion from a private physician dated in October 2012, who opined that the Veteran's diabetes more likely than not materially and substantially contributed to his primary cause of death of septic shock and fungemia due to acute renal failure.  The rationale was that individuals with diabetes are more susceptible to infection and that there is an increased risk of acute renal failure for people with type II diabetes mellitus.

The Board finds that the evidence in this case is at least in equipoise.  Resolving all doubt in the appellant's favor, the Board finds that it is at least as likely as not that the Veteran's acute renal failure was caused by, secondary to, or aggravated by service-connected diabetes mellitus, and ultimately caused his death.  Therefore, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Dependency and Indemnity Compensation

The appellant is alternatively claiming entitlement DIC under the provisions of 38 U.S.C.A. § 1318.  DIC benefits granted to a surviving spouse under § 1318 are paid in the same manner as if the Veteran's death were service connected.  38 U.S.C.A. § 1318(a) (West 2002).  Because DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the claim under § 1318 is moot.  Only if an Appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider a DIC claim 38 U.S.C. § 1318, which is only applicable if the death is found to be nonservice-connected.  Timberlake v. Gober, 14 Vet. App. 122 (2000); 38 C.F.R. § 3.22(a) (2014).  In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in this decision, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


